         2:19-cv-01787-RMG         Date Filed 06/10/20       Entry Number 30       Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

Robert T. Samuel, III,              )                       Civil Action No. 2:19-cv-01787-RMG
                                    )
                                    )
                     Plaintiff,     )                                      ORDER
                                    )
       v.                           )
                                    )
Federal Bureau of Investigation,    )
                                    )
                                    )
                                    )
                                    )
                     Defendant.     )
   _________________________________)

       This matter is before the Court upon the Report and Recommendation (“R & R”) of the

Magistrate Judge (Dkt. No. 27) recommending the Court grant Defendant’s motion for summary

judgment and dismiss Plaintiff’s complaint. For the reasons set forth below, the Court adopts the

R & R as the Order of the Court.

  I.      Background

       Robert T. Samuel, III (“Plaintiff”) is proceeding pro se and brings the instant action to assert

a claim against the Federal Bureau of Investigations (“Defendant”) under the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiff alleges he filed requests for certain records

pursuant to FOIA but Defendant failed to comply with those requests. Plaintiff alleges he made

FOIA requests seeking records to support two complaints filed with the Internet Cybercrime

Complaint Center (“IC3”), relating to “purported hacking by unknown perpetrators.” (Dkt. No.

1 ¶¶ 1, 3). The first IC3 complaint was filed on March 6, 2013 and the second was filed on

February 5, 2015. Plaintiff alleges that by letter dated March 16, 2019, he requested access to

records relating to submission reports, evaluation reports, analysis/investigative reports, and



                                                    1
        2:19-cv-01787-RMG        Date Filed 06/10/20     Entry Number 30        Page 2 of 5




administrative reports relating to the two IC3 complaints. (Id. ¶ 5); (Dkt. No. 1-1 at 1). Plaintiff

alleges Defendant acknowledged receipt of his request and assigned two corresponding FOIA

Request Numbers for his two IC3 complaints. The FOIA Request Numbers are 1431748-000

and 1431754-000. (Id. ¶ 6); (Dkt. No. 22-1 ¶ 6).

       Plaintiff alleges that on May 25, 2019, Plaintiff requested mediation from the Office of

Government Information Services regarding his FOIA requests. (Id. ¶ 7); (Dkt. No. 1-1 at 6).

On June 11, 2019, Defendant requested Plaintiff complete a Department of Justice (DOJ) Form-

361 in order for Defendant to process Plaintiff’s FOIA Request Number 1431754. (Dkt. No. 22-

1 ¶ 7). Plaintiff returned the completed and signed Form-361 on June 13, 2019. (Id. ¶ 8).

Defendant released records concerning Plaintiff’s FOIA Request Number. 1431748 on June 21,

2019 with certain information exempted pursuant to FOIA exemptions (b)(6) and (b)(7)(C). (Id.

at ¶ 9). Plaintiff filed the instant action on June 24, 2019 alleging he still had not received the

requested information.     (Dkt. No. 1 ¶ 16).      On July 9, 2019, Defendant released records

concerning Plaintiff’s FOIA Request Number 1431754 with no excisions of information. (Dkt.

No. 22-1 ¶ 11).

       On December 20, 2019, Defendant filed a motion for summary judgment. (Dkt. No. 22).

Plaintiff filed a response in opposition. (Dkt. No. 25). On May 4, 2020, the Magistrate Judge

issued an R & R recommending the Court grant Defendant’s motion for summary judgment.

(Dkt. No. 27). On May 21, 2020, Plaintiff filed objections to the R & R. (Dkt. No. 29).

 II.      Legal Standard

          A.     Summary Judgment

          To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying


                                                 2
     2:19-cv-01787-RMG          Date Filed 06/10/20      Entry Number 30         Page 3 of 5




the portions of the “pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party’s position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 252 (1986). However, an issue of material fact is genuine if the evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.

       “When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). “In the language

of the Rule, the nonmoving party must come forward with “specific facts showing that there is a

genuine issue for trial.” Id. at 587. “Where the record taken as a whole could not lead a rational

trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’” Id. quoting

First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

       B.      Report and Recommendation

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility for making a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270 – 71 (1976). This Court is charged with

making a de novo determination of those portions of the Report and Recommendation to which

specific objection is made. Additionally, the Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(l). In




                                                 3
       2:19-cv-01787-RMG         Date Filed 06/10/20       Entry Number 30        Page 4 of 5




the absence of any specific objections, “a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (internal quotation omitted). Plaintiff has filed objections, and the R & R is

reviewed de novo.

III.    Discussion

   Upon a careful review of the record, the Court finds the Magistrate Judge comprehensively

addressed Plaintiff’s FOIA claim and ably concluded it should be dismissed on summary

judgment. The evidence indicates that on June 21, 2019, sometime after Defendant received

Plaintiff’s Form-361, Defendant released the records concerning Plaintiff’s FOIA Request

Number 1431748 to Plaintiff. (Dkt. No. 22-1 ¶ 9); (Dkt. No. 22-1 at 18). The records were

released with certain information exempted pursuant to FOIA exemptions (b)(6) and (b)(7)(C).

(Dkt. No. 22-1 at 18). Plaintiff was advised he could appeal Defendant’s response within ninety

days, or seek certain dispute resolution services, yet Plaintiff did not appeal Defendant’s

determination. (Id. ¶¶ 11–12). In lieu of filing an appeal, Plaintiff initiated the instant action.

On July 9, 2019, Defendant released the records to Plaintiff concerning his FOIA Request

Number 1431754 with no excisions of information. (Id. ¶ 11); (Dkt. No. 22-1 at 23). Defendant

indicates Plaintiff was notified a second time of his right to appeal Defendant’s response within

ninety days or seek certain dispute resolution services. (Id. ¶ 12.) Plaintiff did not file an appeal.

   In his opposition to Defendant’s motion for summary judgment, Plaintiff attaches several

documents that are not at issue in the instant lawsuit. For instance, Plaintiff attaches documents

relating to his underlying IC3 complaints (Dkt. No. 25-1 at 1–35) and a different FOIA Request

No. 1441474-000 that was submitted on July 1, 2019. (Dkt. No. 25-1 at 33). Plaintiff fails to




                                                  4
      2:19-cv-01787-RMG       Date Filed 06/10/20    Entry Number 30      Page 5 of 5




submit any evidence to dispute Defendant’s evidence that it responded to Plaintiff’s FOIA

Request Numbers 1431748 and 1431754. As the record demonstrates Defendant complied with

and responded to Plaintiff’s FOIA requests making this case moot. Miller v. United States

Department of State, 779 F.2d 1378, 1382 (8th Cir. 1985) (explaining Defendant in FOIA cases

are entitled to summary judgment when the agency proves that it has fully discharged its

obligations under FOIA).

IV.    Conclusion

   For the reasons set forth above, the Court ADOPTS the R & R as the Order of the Court

(Dkt. No. 27). Defendant’s motion for summary judgment is GRANTED and Plaintiff’s case is

DISMISSED.



                                                 s/ Richard M. Gergel_________________
                                                 Richard M. Gergel
                                                 United States District Judge


June 10, 2020
Charleston, South Carolina




                                             5
